IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,668


EX PARTE BILLY RAY HENDERSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F03-34709-UW IN THE 363RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a
controlled substance and sentenced to imprisonment for life. The Sixth Court of Appeals affirmed
his conviction. Henderson v. State, No. 06-03-00221-CR (Tex. App.-Texarkana, delivered July 1,
2004, no pet.). 
	Applicant contends, among other things, that he was denied his right to appeal because he
was not able to sufficiently review the trial record. On December 20, 2006, we remanded this
application to the trial court for findings of fact and conclusions of law. On remand, the trial court
concluded that Applicant's insufficient review of the record resulted in a denial of his right to appeal.
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. F03-34709-UW from the 363rd Judicial District Court of Dallas
County. Applicant is ordered returned to that point at which he may file a pro se brief with the Sixth
Court of Appeals. The trial court shall provide a copy of the trial record to Applicant. The Sixth
Court of Appeals shall calculate the filing deadlines.  	
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: April 25, 2007
Do Not Publish